DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/280206, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In specific, the above application fails to provide adequate support for the sleeve coupled with the outer member.  As a result, claims 1-20 are given an effective filing date of January 19th, 2017.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Bertagnoli et al. (US 2006/0064100).
  Regarding claim 1, Bertagnoli et al. disclose a surgical instrument (10, figure 1) comprising an outer assembly (70 + 102) defining a longitudinal axis (see figure below), the outer assembly including a trial sizer (24) configured to be received in an intervertebral space; an outer member (40) slidably engaged with the outer assembly (¶34-36); and a sleeve (94) coupled with the outer member such that a portion of the outer assembly is received within the sleeve (¶35), wherein rotation of the sleeve about the longitudinal axis causes the axial displacement of the outer member (¶34).
 	Regarding claim 2, Bertagnoli et al. disclose the outer assembly includes a handle (102) and an elongate member (70) distally extending from the handle, the handle being longitudinally aligned with the elongate member (figures 1-3).
 	Regarding claim 3, Bertagnoli et al. disclose the outer member (40) is slidably engaged with the elongate member (via 106 & 108, ¶36).
 	Regarding claim 4, Bertagnoli et al. disclose the instrument further comprising a keel cutter (52) received within the elongate member, the trial sizer, and the outer member (figures 4-5, ¶26).
 	Regarding claim 5, Bertagnoli et al. disclose the keel cutter is received within a first channel  (see figure below, the hollow bore formed by 78 + 32) defined by the outer assembly and a second channel (see figure below, the grove/opening defined in and terminating at 44) defined by the outer member.
 	Regarding claim 7, Bertagnoli et al. disclose an inner member (see figure below) extends from the keel cutter, the inner member being received within a coupling member (42) adjacent a proximal end of the handle (42 is next to handle 102, figures 1-3).
 	Regarding claim 9, Bertagnoli et al. disclose the outer member includes a pusher (distal face of 44 is a pusher as it applies the force to keel cutter 52) at a distal end of the outer member.
 	Regarding claim 10, Bertagnoli et al. disclose the pusher includes a surface (see figure below) perpendicular to the longitudinal axis and proximal to the trial sizer (figures 1-2). 	 	Regarding claim 11, Bertagnoli et al. disclose a surgical instrument (10, figure 1) comprising an outer assembly (70) defining a longitudinal axis (see figure below), the outer assembly including a trial sizer (24) configured to be received in intervertebral space; an outer member (40) slidably engaged with the outer assembly (¶34-35), a distal end (@44) of the outer member having a pusher (distal face of 44 is a pusher as it applies the force to keel cutter 52) proximate to the trial sizer; and a sleeve (94) coupled with the outer member, wherein rotation of the sleeve about the longitudinal axis affects the axial displacement of the outer member (¶34). 	Regarding claim 12, Bertagnoli et al. disclose the outer assembly comprises a 
 	Regarding claim 13, Bertagnoli et al. disclose the outer member is slidably engaged with the elongate member (via 106 & 108, ¶36).
 	Regarding claim 14, Bertagnoli et al. disclose the instrument further comprising a keel cutter (52) received within the elongate member, the trial sizer, and the outer member (figures 4-5, ¶26).
 	Regarding claim 15, Bertagnoli et al. disclose the keel cutter is received within a first channel (see figure below, the hollow bore formed by 78 + 32) defined by the outer assembly and a second channel (see figure below, the grove/opening defined in and terminating at 44) defined by the outer member. 	Regarding claim 16, Bertagnoli et al. disclose the first channel extends from a first end (see figure below) of the elongate member adjacent the handle through a portion of the trial sizer (32, figures 1, 4, ¶32).
 	Regarding claim 17, Bertagnoli et al. disclose a surgical instrument (10, figure 1) comprising an outer assembly (70) defining a longitudinal axis (see figure below), the outer assembly including a trial sizer (24) configured to be received in intervertebral space; an outer member (40) slidably engaged with the outer assembly (¶34-36); a sleeve (94) coupled with the outer member; and a keel cutter (52) received within the outer member and trial sizer (figures 1-5), wherein in a first position, the sleeve permits axial displacement of the keel cutter and in a second position, the sleeve prevents axial displacement of the keel cutter (¶12-13, ¶32, ¶36-37).
 	Regarding claim 19, Bertagnoli et al. disclose the outer member is slidably engaged with the elongate member (via 106 &108, ¶36).
 	Regarding claim 20, Bertagnoli et al. disclose the keel cutter is received within a first channel (see figure below, the hollow bore formed by 78 + 32) defined by the outer assembly and a second channel (see figure below, the grove/opening defined in and terminating at 44) defined by the outer member.

    PNG
    media_image1.png
    515
    947
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    207
    968
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bertagnoli et al. (US 2006/0064100) in view of Ziemek et al. (US 2017/0215767).
 	Regarding claim 8, Bertagnoli et al. disclose
 a first end (76) of the coupling member is configured to threadably engage the proximal end of the handle (via 92 & 96).
 	However, Bertagnoli et al. fail to expressly teach or disclose a second end of the coupling member is configured to threadably engage a set of threads on the inner member. 	Ziemeck et al. disclose a coupling member (110) having a first end (@126) that is configured to threadably engage the proximal end of a handle (124, ¶40) and a second end (@128) of the coupling member that is configured to threadably engage a set of threads on the inner member (¶33) as it is a known alternative connection for joining two ends of two elements. 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the second end of the coupling member of Bergantoli et al. to threadable engage a set of threads on the inner member as taught by Ziemeck et al. as it is a known alternative connection for joining two ends of two elements.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775